 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   RACHELLE BARBOUR, Bar #185395
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Tel. (916) 498-5700/Fax (916) 498-5700
 5   Rachelle_barbour@fd.org
 6
     Attorney for Defendant
 7   JAMES REDMAN
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                     Case No. 6:16-MJ-0068 JDP
11
                      Plaintiff,                   STIPULATION AND ORDER VACATING
12                                                 REVIEW HEARING
     vs.
13
14   JAMES REDMAN,
15                    Defendant.
16
17          It is hereby stipulated and agreed between plaintiff, United States of America, and
18   defendant, JAMES REDMAN, by and through his Assistant Federal Defender, Rachelle
19   Barbour, that the Court may vacate the review hearing set for August 20, 2019. Mr. Redman
20   was ordered to serve 60 days in custody starting in January 2019. BOP records indicate that Mr.
21   Redman did serve his custodial sentence as ordered. Probation was extended until September 25,
22   2019, and a review hearing was set. As Mr. Redman has served his sentence and the
23   Government has confirmed that his criminal history is clear of any new offenses, it is
24   respectfully requested that the Court vacate the review hearing and terminate probation.
25                                                Respectfully submitted,
26                                                HEATHER E. WILLIAMS
                                                  Federal Defender
27
28   Date: August 15, 2019                        /s/ Rachelle Barbour
                                                  RACHELLE BARBOUR
                                                  Assistant Federal Defender
                                                  Attorney for JAMES REDMAN
 1
 2                            McGREGOR SCOTT
                              United States Attorney
 3
 4   Dated: August 15, 2019   /s/ Rachelle Barbour for S. St.Vincent
                              SUSAN ST. VINCENT
 5                            Legal Officer
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                 2
 1                                               ORDER
 2            The review hearing scheduled for August 20, 2019 is vacated. The court hereby
 3   terminates the term of probation.
 4
 5   IT IS SO ORDERED.
 6
 7   Dated:      August 19, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


                                                    3
